Clarke, J.:
For the reasons stated in the opinion handed down herewith on the appeal from the order directing that the issues raised by the equitable counterclaim aind the reply thereto be first tried at Special Term (Cohen v. American Surety Co., No. 1, 129 App. Div. 166), the order appealed from should be reversed and the motion granted, with ten dollars costs and disbursements.
Patterson, P. J., and Laughlin, J., concurred; Ingraham and Scott, JJ., dissented.
Order reversed, with ten dollars costs and disbursements, and motion granted.